Title: To James Madison from David Bailie Warden, 26 July 1814
From: Warden, David Bailie
To: Madison, James


        
          Sir,
          Paris, 26 July, 1814.
        
        I have already taken the liberty of transmitting to your Excellency, by mr. Todd, a copy of my defence in reply to the accusation presented by mr. Crawford, as the ground of my removal from office, or suspension of my Consular powers. Since the date of that communication I have been informed that the real motive for this decision of the Government was grounded on information, that I corresponded with the french Government, and went to Court after the arrival of mr Crawford. I beg leave to justify my conduct on this head by a plain statement of facts.
        
        At my first interview with mr. Crawford, after his arrival at Paris, I communicated to him my resolution from which I never swerved, to consult him on doubtful, or difficult subjects; to execute no other business than that which he chose to leave to my direction, and to do every thing in my power to merit his approbation. I asked his advice and instructions concerning every case, or circumstance not formally explained in the Consular Laws, or instructions. I offered my services as Interpreter, and on every occasion when he might call for them. In the affair of the prizes of Commodore Rodgers, and every other, I submitted entirely to his ministerial decision. My correspondence, and particularly that of which I herewith send a copy will shew how I endeavored even to anticipate his wishes. I was so far from desiring to correspond with the minister of foreign Affairs, that I refused to acknowledge the receipt of several letters, after having twice requested mr. Labesnardiere, Counsellor of State, who acted as minister, not to address them to me, observing, that mr. Crawford, though not acknowledged as minister, was the only person who could authorize this correspondence. On the 20th of September, I prayed mr. Jackson, the secretary of Legation to communicate to me the ministers’ decision on this subject, which he promised to do, but I received no reply. Again I requested mr. Labesnardiere, through mr Cazeau, formerly Vice-Consul, at Portsmouth, to address his letters to mr. Crawford: his answer was still the same as made to mr. Jackson, when I introduced him to the foreign department, “that untill mr. Crawford was acknowledged, the minister could not do otherwise than correspond with mr. Warden, as the only accredited agent of the United States at Paris.” If mr. Crawford, on his arrival at Paris, or afterwards, had expressed, even in the most indirect manner, his wishes on this subject, I should have immediately ceased all relations with the Minister of foreign affairs. I sent mr. Crawford a copy of every letter as soon as received, and nothing was more easy than to give me instructions on this Subject. It was by his positive authorisation, that I delivered passports, and I submitted every thing to his decision, though I was not always fortunate enough to receive a reply.
        The second accusation, that I continued to go to Court is equally groundless.
        I was so far from wishing to interfere in Court-affairs, that after the arrival of mr. Crawford, tickets were sent to me as usual for mr. vanrenn[s]elaer, Sears, Carrol, Wilkes, Smith &c for the theathre [sic] of the Court, which I regularly transmitted to mr Crawford.
        It is true, that I dined with the Empress Josephine, and was at her evening-parties after mr Crawfords’ arrival, but she was not considered as having any connection with the Court. Besides, I had the same honor before mr. Barlows’ death, and the privilege of presenting to her any American Ladies or gentlemen, whom I might consider as worthy of this honor. Mr. and mrs. Sears, of Boston, whom I introduced to her, as also the

abovementioned Gentlemen, are acquainted with this fact. This attention of the Empress was not altogether owing to my Consular Situation, but also to other circumstances which I need not here explain.
        It is also true, that I dined with the Duke of Bassano, and with the Prince Cambaceres, in company with mr Crawford, but it never entered my thoughts that this circumstance could give offence.
        On the 13th of august, the grand Chamberlain, by the orders of the Empress Queen and Regent, invited me to the theatre of the palace of the Thuilleries, and the grand master of ceremonies to the Diplomatic circle. On the 10th of September, I was again invited to the Diplomatic circle, and, on the 19th of that month, to the theatre of the Court. I declined all these invitations.
        On the 11th of September, I was again invited by the grand master of ceremonies, to attend the Diplomatic Circle, and, on the same day, I received an invitation from the Duchess of montebello, first Lady of honor of the Empress Queen and regent, to dine at St Cloud: it was necessary to give an answer to this invitation, and I wrote the note to mr. Crawford, and received the reply of which I inclose a copy. I should not have made this written inquiry, if I had been able in conversation to discover his wishes on this subject. I know not what his answer meant; but I know well that all my relations with this government have been strictly honorable. After the abdication of Napoleon, I was immediately acknowledged by the new government; and the suspension of my powers has left me the Consolation of a good Conscience, the regret of my friends, and I venture to say, the esteem of all ministers, Secretaries, and clerks, with whom I have had any public relations. I am, with great respect, your Excellencys’ most obedt. Servant
        
          David Bailie Warden
        
        
          P.S. I inclose a letter from the Baron Humboldt.
        
      